COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      John Lawton v. David W. Lawton, Individually, as Former
                          Independent Executor of The Estate of Joseph G. Lawton, Deceased,
                          and as Former Agent for Joseph G. Lawton under a Power of Attorney

Appellate case number:    01-15-00193-CV

Trial court case number: 14-CCV-053769

Trial court:              County Court at Law No. 1 of Fort Bend County

       It is ordered that Appellee’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Higley, Huddle, and Lloyd


Date: July 26, 2016